Citation Nr: 1549106	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. V


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1977, with additional periods of active duty for training (ACDUTRA) between September 1978 and September 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  In that rating decision, the RO denied, in pertinent part, service connection for hypertension and a left ankle disability; and, confirmed and continued previously denied claims of service connection for a low back disability and a right shoulder disability.  

In April 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the electronic file.  

The AVLJ who conducted the hearing noted the underlying claim of service connection for a back disability and the claim of service connection for hypertension at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Although the AVLJ did not explain to the Veteran that he would need to submit new and material evidence to reopen his claim of service connection for a back disability before the merits of the underlying service connection claims could be adjudicated, such defect is harmless because the Board is reopening the claim.  See also, Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claim of service connection for hypertension, along with the reopened claim of service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied entitlement to service connection for a back condition based on a finding that no back injury was shown in service and an October 1977 VA examination was negative for findings of a current back condition.  The Veteran did not appeal that determination.  

2.  Presuming its credibility, the evidence associated with the record since April 1978 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The April 1978 rating decision denying service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1978 rating decision, the RO denied the Veteran's claim of service connection for a back condition.  The basis of the denial was that there was no evidence of a back injury in service, and findings from a VA examination in October 1977 were negative for a back disability

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The April 1978 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for a back condition was denied in April 1978 because there was no evidence of an in-service back injury in the service treatment records and a VA examination from October 1977 revealed normal findings, including normal x-ray studies.  This decision is final.  

The relevant evidence of record at the time of the April 1978 rating decision included service treatment records, an October 1977 VA examination report, and October 1977 lumbar spine x-rays.  

Since the April 1978 rating decision, additional evidence has been associated with the claims file, including private treatment records from Kaiser Permanente showing treatment for low back pain in 1990; private treatment records from First Filipino Saint Hospital showing treatment for back pain in May 2008; a confirmation that the Veteran had active duty for training in the Reserves between September 1978 and September 1994; service personnel records showing periods of ACDUTRA in the early 1980's; a VA low back examination report from May 2014; the Veteran's video hearing testimony from April 2015, as well as testimony presented from one of the Veteran's treating physicians.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran has a current low back disability which was not shown at the time of the prior final denial in April 1978; and, that a current back disability may be related to service.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for a low back disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a low back disability.  He asserts that he injured his low back in service in 1970, but he also asserts that he incurred a low back disability as a result of working as a cook during service.  

A May 2014 VA examiner opined that the Veteran's current back pain was unrelated to service because a review of the record did not show a chronic back condition during service or over the years since service discharge.  The examiner based this opinion on the medical records showing sporadic treatment for back pain after service as well as other post-service medical records showing no complaints of back pain.  

By contrast, Dr. V, the Veteran's private doctor, indicated a current diagnosis of degenerative arthritis of the lumbar spine.  See February 2012 private radiology report and December 2014 First Filipino Saint Hospital Clinical Abstract/Discharge Summary.  Moreover, Dr. V opined at the Veteran's video hearing in April 2015 that the Veteran's low back pain was due to service.  Dr. V provided no rationale for this opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Because there is evidence of a current low back disability; i.e. degenerative arthritis of the lumbar spine, a new VA examination is necessary to obtain an opinion as to the likely etiology of the Veteran's current low back disability.  

The Veteran should also be asked to obtain from Dr. V a rationale for his April 2015 opinion noted above.  

The Veteran also seeks service connection for hypertension.  He claims that his hypertension was first noted in service when he had a blood pressure reading of 140/90.  A review of the record appears to suggest that the Veteran's blood pressure was 140/90 on one occasion, but that date is not clear.  An undated eye examination notes an impression of "B/P 140/90" but there is no diagnosis or mention of hypertension.  

While the current treatment records from the Manila VA Medical Center show a diagnosis of hypertension, the onset of the hypertension is not clear.  Dr. V opined at the Veteran's video hearing in April 2015 that his hypertension was most likely related to his service.  Once again, however, Dr. V provided no rationale whatsoever for this opinion.  

Given the current diagnosis of hypertension, and the possibility of in-service onset, a VA examination is necessary to decide the claim.  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the private medical opinions are bereft of any analysis.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all outstanding private records identified by the Veteran as pertinent to his claim, including, but not limited to any records from Dr. V which could provide a rationale for his April 2015 opinion that a relationship exists between the low back disability and service; and, the hypertension and service.  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of (1) the Veteran's degenerative arthritis of the lumbar spine and any other current low back disabilities identified; and, (2) the Veteran's hypertension.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire records folders, the examiner(s) should provide an opinion as to whether any current low back disability and/or hypertension, at least as likely as not (a probability of 50 percent or greater) began in, or, is related to an injury or disease incurred during active service or a period of active duty for training.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he injured his back in service in 1970 and that he endured wear and tear on his back as a result of his duties as a cook during service.  

Likewise, the examiner's attention is directed to the Veteran's assertion that he was diagnosed with hypertension in service based on a single blood pressure reading of 140/90 taken at an eye examination - date unknown.

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please provide a complete explanation for all opinions expressed.  

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  

5.  Then, readjudicate the claims of service connection for hypertension and a low back disability.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


